Filed 12/22/22 In re A.L. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re A.L., a Person Coming                                    2d Juv. No. B316475
Under the Juvenile Court Law.                                (Super. Ct. No. PJ53481)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

A.L.,

     Defendant and Appellant.



      A juvenile court found that A.L. committed murder in the
second degree. (Pen. Code, §§ 187, subd. (a), 189.) The court
found the offense is a felony and fixed the maximum period of
confinement at 15 years to life. A.L. contends the true finding of
murder is not supported by substantial evidence. We affirm.
                              FACTS
       Shane Denick lived in an apartment on the first floor of a
two-story building in Los Angeles. Apartment 6 was on the same
corridor as Denick’s apartment. Apartment 6 was occupied by
Daisy, the apartment building manager. The Langdon Street
gang controlled the area around the apartment building. A.L.
was a member of the gang, as was Daisy.
       On October 17, 2019, the day before the murder, Denick
saw A.L. on the street in front of the apartment building, cursing.
A.L. returned a couple hours later, kicked open the door to
apartment 6 and walked away. Hours later, Denick saw A.L.
again on the street, angry and cursing.
       The next day at approximately 6:30 p.m., Denick saw A.L.
and another man standing near apartment 6. A.L. walked into
the apartment while the other man remained outside. Within
one or two minutes, Denick heard two gunshots.
       From a window in front of his desk, Denick saw the man
who was standing outside the apartment run away immediately
after the gunshots. Immediately after the first man ran, Denick
saw A.L. running out of apartment 6. Denick said A.L. was
“running fast.” There was an object in his waist band. A.L. was
holding his right hand against the object as he ran.
       Jose Lopez, a member of the Langdon Street gang, was in
apartment 6. He was shot three times, twice in the chest. One
bullet pierced his heart and was fatal. The other chest shot was
potentially fatal.
       Denick went to apartment 6. The door was open about a
foot. He looked into the apartment and saw a man duck down
behind a couch. Denick looked away to tell a disabled neighbor to
go back into her apartment. When he looked back, he saw




                                 2
Christopher Reynoso, also known as “Downs,” a Langdon Street
gang member, standing in the doorway of apartment 6. Downs
said he had been asleep and asked Denick what was happening.
Denick said there were shots fired in the apartment. Downs
closed the door.
       Downs pulled his car up to the back gate. Surveillance
video shows people putting Lopez into the car. Downs and Daisy
got into the car and drove off in the direction of a hospital. They
stopped along the way and tried to administer first aid to Lopez.
The police arrived and tried to assist. Downs and Daisy were
both crying and distraught when they spoke to the police.
       A.L. was arrested a few days later. He told the police he
was at his mother’s house and later went to his father’s house on
the night of the murder. He said he knew the victim but was not
there when the shooting occurred.
       After his arrest, A.L. spoke to his father in a recorded
telephone call. A.L. spoke about “Ralphy,” a Langdon Street gang
member and friend of Lopez. A.L. had heard Ralphy was
inquiring about when A.L. would be transferred to county jail.
A.L.’s father took that as a threat. A.L.’s father said that all the
people A.L. thinks are homeboys are trying to “do you in.” A.L.
replied that he is trying to get out, and he is not going back to the
neighborhood.
       In a different telephone call, A.L. told his mother that he
did what he “had to do for the hood.” It was a “life or death
situation.” He said, “This thing has got me fucked up. On
Langdon Street, got me fucked up, on the hood.” He told his
mother that he was not going to the neighborhood.




                                 3
                              DISCUSSION
       A.L. contends there is no substantial evidence to support
the true finding that he committed a murder.
       In reviewing the sufficiency of the evidence, we view the
evidence in a light most favorable to the judgment. (People v.
Johnson (1980) 26 Cal.3d 557, 578.) We discard evidence that
does not support the judgment as having been rejected by the
trier of fact for lack of sufficient verity. (People v. Ryan (1999) 76
Cal.App.4th 1304, 1316.) We have no power on appeal to reweigh
the evidence or judge the credibility of witnesses. (People
v. Stewart (2000) 77 Cal.App.4th 785, 790.) We must affirm if we
determine that any rational trier of fact could find the elements
of the crime beyond a reasonable doubt. (People v. Johnson,
supra, 26 Cal.3d at p. 578.)
       Denick testified that on the day before the murder he saw
A.L. on the street in front of the apartment building, cursing; two
hours later A.L. returned and kicked open the door to apartment
6; later in the day Denick again saw A.L. in front of the building,
cursing and angry. Obviously, A.L. had a personal problem with
someone who occupied apartment 6.
       The next day Denick heard gunshots. Shortly thereafter he
saw A.L. “running fast” out of apartment 6 holding his right hand
over something in his waist band. Evidence that A.L. had a
personal problem with someone in apartment 6, coupled with
evidence that A.L. was seen running from the apartment shortly
after gunshots were heard, holding his hand over something in
his waist band, is alone sufficient to conclude beyond a
reasonable doubt that A.L. was the shooter. That Lopez was shot
three times, twice in the chest, is more that sufficient to show
malice.




                                  4
       But there is more evidence. Although others were in the
apartment at the time of the shooting, A.L. was the only one who
fled from apartment 6. That A.L. fled tends to show his guilt.
That others did not flea tends to show the danger was over once
A.L. left. Moreover, Daisy and Downs, who had been in the
apartment, were distraught and tried to help Lopez.
       In addition, when the police confronted A.L., he lied and
said he was not there at the time of the shooting. Finally, there
were telephone calls to A.L.’s mother and father while A.L. was
in custody. When A.L.’s father stated that members of A.L.’s
gang were trying to kill him, A.L. did not deny it. Instead, A.L.
said he was not going back to the neighborhood. A.L. told his
mother that he did what he had to do, and that it was a life or
death situation. He also told his mother that he was not going
back to the neighborhood. A.L.’s statements tend to show that he
was the shooter. There is more that enough evidence to support a
true finding of murder.
       A.L.’s reliance on People v. Blakeslee (1969) 2 Cal.App.3d
831 (Blakeslee) is misplaced. In Blakeslee, defendant was found
guilty of murdering her mother. The evidence showed that she
had quarreled with her mother, although not around the day of
the killing; that she was at the scene of the crime from five to ten
minutes before and from five to ten minutes after the killing; and
that she gave the police a false account of her movements and
denied knowledge of her brother’s rifle. In concluding the
evidence was insufficient, the Court of Appeal noted that no one
witnessed the shooting; no one saw the defendant with a weapon.
(Id. at p. 838.)
       Here, unlike Blakeslee, A.L. was seen running fast out of
the apartment seconds after shots were fired. He was carrying




                                 5
what was undoubtedly a weapon in his waist band with his hand
over it as he ran. In Blakeslee, the defendant was not seen
running from the apartment at the time of the shooting holding a
weapon.
                          DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                    GILBERT, P. J.


We concur:



             YEGAN, J.



             CODY, J.*




*Judge of the Ventura Superior Court assigned by the Chief
Justice pursuant to article VI, section 6 of the California
constitution.



                                6
                    Fred J. Fujioka, Judge

             Superior Court County of Los Angeles

               ______________________________



      Lynette Gladd Moore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and David F. Glassman, Deputy
Attorneys General, for Plaintiff and Respondent.




                              7